UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1161


ERNEST S. HENDRY, JR.; JUDITH V. HENDRY,

                Plaintiffs - Appellants,

          v.

THE GEORGELAS GROUP, INC., a Corporation Chartered in the
Commonwealth of Virginia in Business Under the Common Name
and Style of Said Company; FRANCIS J. PELLAND,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:14-cv-01455-JCC-TCB)


Submitted:   May 19, 2015                     Decided: May 21, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ernest S. Hendry, Jr., and Judith V. Hendry, Appellants Pro Se.
Peter F. Axelrad, COUNCIL, BARADEL, KOSMERL & NOLAN, PA,
Annapolis, Maryland; Robert Mccay Hardy, Carol Thomas Stone,
JORDAN COYNE LLP, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ernest   S.   Hendry,      Jr.,   and   Judith   V.    Hendry    appeal    the

district court’s order dismissing their civil action on statute

of limitations grounds.         We have reviewed the record and find no

reversible error.        Accordingly, we affirm the district court’s

order.    Hendry v. The Georgelas Group, Inc., No. 1:14-cv-01455-

JCC-TCB   (E.D.    Va.   Jan.    21,   2015).     We       dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                        2